UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL NO. 19-233
v. * SECTION: “T” (1)
WESLEY TYRON BISHOP JUDGE GUIDRY
r P ‘
FACTUAL BASIS

The defendant, WESLEY TYRON BISHOP, has agreed to plead guilty to the one-count
bill of information charging him with making a false statement to the executive branch of the
government of the United States, in violation of Title 18, United States Code, Section 1001. Both
the government and the defendant do hereby stipulate and agree that the following facts set forth
a sufficient factual basis for the crime to which the defendant is pleading guilty. The government
and the defendant further stipulate that, should this case have gone to trial, the government would
have proven, through the introduction of competent testimony and reliable documentary and other
evidence, the following facts, beyond a reasonable doubt.

At all times relevant herein, the United States Department of Housing and Urban
Development (“HUD”), an agency within the executive branch of the Government of the United
States, funded the Louisiana Road Home Program’s Small Rental Property Program (“SRPP”)
through the HUD Community Development Block Grant (“CDBG”) Program. HUD created rules

and regulations governing disbursement of funds and exercised supervision and control over the

—

AUSA
Defendant
Defense Counsel .
funds and their ultimate use, and the Louisiana Office of Community Development (“OCD”) and
SRPP administered these HUD funds.

In order to ensure the availability of affordable housing for low income residents, the SRPP
provided “Incentive Payments” to owners of small rental properties. These Incentive Payments
were designed to help the owner restore his damaged units caused by Hurricane Katrina and its
aftermath; however, these payments came with express conditions, including that the
recipient/owner rent those units to income-eligible tenants, who had to be approved for income
eligibility by the Road Home Program. Furthermore, to be eligible, a landlord needed to have an
approved tenant residing in each unit prior to receiving an award. Landlords who fully complied
with the program for a set period of years were permitted to keep their awards without making any
repayment. However, if a landlord failed to comply with the program's requirements, pursuant to
the Incentive Payment Agreement, the Incentive Payment was converted to a non-recourse loan.

On June 28, 2012, the defendant WESLEY TYRON BISHOP executed a SRPP Incentive
Payment Agreement (“Incentive Payment Agreement’’), which was designated File No. 2007735
and which represented an agreed upon incentive payment of $188,000.00 to BISHOP. The June
28, 2012, Incentive Payment Agreement related to a multi-unit apartment building, bearing
municipal address 10841 Roger Drive, New Orleans, Louisiana (“Property”), which BISHOP
owned at all material times. Pursuant to the Incentive Payment Agreement, on June 28, 2012,
BISHOP received a check in the amount of $185,972.16, which was made payable to WESLEY
TYRON BISHOP. On June 29, 2012, BISHOP deposited the check, which represented

$188,000.00 of the Incentive Payment Agreement, less the $2,027.84 in closing costs.

AUSA
Defendant
Detense Counsel
In 2013 and 2014, SRPP did not receive evidence to demonstrate compliance with the
Incentive Payment Agreement. Therefore, on August 19, 2016, still not having received evidence
that BISHOP was in compliance with the agreement, SRPP sent BISHOP a letter of “Phase II
Non-Compliance,” alerting him that his file had been sent to legal review for recommended action.

On February 3, 2017, Portia Johnson, Attorney for the Louisiana Division of
Administration, sent BISHOP e-mails outlining the documents that BISHOP needed to provide
“in order to become compliant with the program and earn forgivability credit for all years since
initial review.”

On April 20, 2017, Portia Johnson sent BISHOP a third e-mail, noting BISHOP’s lack of
responsive documents. Ms. Johnson advised BISHOP that the documents had to be “received by
Friday, April 28, 2017.” Ms. Johnson further advised BISHOP, “The property has been deemed
non-compliant since June 2014.” Finally, she noted that, if BISHOP failed to furnish satisfactory
documents by the established deadline, ‘a notice of default will be sent.”

On August 2, 2017, BISHOP sent an e-mail with an attachment to Portia Johnson, Which
Bishop knew contained materially false representations that were designed to avoid the threatened
invocation of the repayment provisions of the Incentive Payment Agreement. Specifically, the
attachment was a six (6) page scanned PDF consisted of Lease Rollover Certification Forms. In
the August 2, 2017, e-mail, BISHOP represented: “Documentation for apartments a, b, c and d.
Explanation letter coming under separate cover to provide further details.” BISHOP knew that
his representations were false and material, and he intended for them to mislead HUD.

The Government would further establish the material falsity of BISHOP’s written

representations in August 2, 2017, demonstrating that the designated individuals listed in the forms

AUS
Defendant
Defense Counsel
did not live at the Property during the time period at issue. The Government would further
establish that, during the time period at issue, the Property was vacant and uninhabitable.

When he accepted the award, BISHOP acknowledged that he could be legally required to
repay the award should he fail to abide by its conditions. BISHOP failed to abide by the conditions
of the agreement; however, rather than risk repayment, he knowingly submitted a materially false
statement. BISHOP knew that if he had truthfully represented the condition/occupancy of the

Property, he could have been obligated to repay the full amount of the Incentive Payment.

26 Aah [20

ANDRE/LAGARDE Date

APPROVED AND ACCEPTED:

   

Date

N aby why ia \20

da

WESLEY TYRON BISHOP Date

-4-
AUSA
Defendant

Defense C ounsel WG
